


EXHIBIT 10.1








November 4, 2015


Fox Factory Holding Corp.
Fox Factory, Inc.
ST USA Holding Corp.
915 Disc Drive
Scotts Valley, CA 95066
Attention: Chief Financial Officer
Telecopy No.: (831) 768-7177


Re: Waiver of Certain Requirements in the Credit Agreement    


Ladies and Gentlemen:


We refer to that certain Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of March 31, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among Fox
Factory Holding Corp., a Delaware corporation (“FFH”), ST USA Holding Corp., a
Delaware corporation (“ST USA”), Fox Factory, Inc., a California corporation
(“FF”, and together with FFH and ST USA, each a “Borrower” and, collectively,
the “Borrowers”), the several banks and other financial institutions and lenders
from time to time party hereto (the “Lenders”), and SunTrust Bank, in its
capacity as administrative agent (“Administrative Agent”) for the Lenders, as
Issuing Bank and as Swingline Lender. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.


The Borrowers have requested that the Lenders waive the requirements under
Section 7.6(h) of the Credit Agreement that the aggregate fair market value of
all assets transferred under the Taiwanese Disposition not exceed $7,000,000
(the “Asset Transfer Cap”). In accordance with the Credit Agreement, the Lenders
hereby waive the Asset Transfer Cap so long as (a) the aggregate net book value
of all assets transferred pursuant to the Taiwanese Disposition does not exceed
$30,000,000, (b) on or before the consummation of the Taiwanese Disposition, the
Borrowers provide (x) a complete, executed copy of the documents and agreements
evidencing the Taiwanese Disposition, which shall be in form and substance
satisfactory to the Administrative Agent, and (y) any other information
reasonably requested by the Administrative Agent, (c) the Borrowers will have
delivered the Loan Documents and other deliverables required under Section 5.11
of the Credit Agreement with respect to any Subsidiary formed in connection with
the Taiwanese Disposition and (d) the Borrowers sign below to evidence the
Borrowers’ certification that as of the date hereof and after giving effect to
this waiver letter, (1) no Default or Event of Default shall have occurred and
be continuing and (2) all representations and warranties of the Borrowers and
their respective Subsidiaries set forth in the Loan Documents are true and
correct in all material respects. The waiver set forth above will be effective
upon execution of this letter by the Borrowers and the Required Lenders.


The waiver set forth above is limited solely to the specific events listed above
and shall not be deemed to be a waiver of any Default or Event of Default, a
deferment of any payment, or an amendment of any other provision of the Credit
Agreement or other Loan Documents. As modified by this waiver letter, the Credit
Agreement shall remain in full force and effect and constitute the legal, valid,
binding and enforceable obligations of the Borrowers. This waiver letter shall
be governed by, and construed in accordance with the internal laws (and not the
laws of conflicts) of the State of New York and all applicable laws of the
United




--------------------------------------------------------------------------------




States of America. The Borrowers agree to pay on demand all costs and expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by the Administrative Agent in connection with this waiver letter and
the transactions contemplated hereby. This waiver letter constitutes the entire
understanding of the parties hereto and supercedes any other prior or
contemporaneous negotiations or agreements with respect to the subject matter
hereof. This waiver letter may be executed in any number of separate
counterparts, each of which shall, collectively and separately, constitute one
agreement.




[remainder of page intentionally left blank]




--------------------------------------------------------------------------------








Very truly yours,


SUNTRUST BANK, as the Administrative Agent, as an Issuing Bank, as the Swingline
Lender, and as a Lender




By: /s/ David A. Ernst
Name: David A. Ernst
Title: Vice President


FIFTH THIRD BANK., as a Lender




By: /s/ Ross Morin
Name: Ross Morin
Title: Officer


U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Jason Nadler
Name: Jason Nadler
Title: Senior Vice President






--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED:


FOX FACTORY HOLDING CORP., as
Borrower


By: /s/ Zvi Glasman
Name:     Zvi Glasman
Title:     CFO


ST USA HOLDING CORP., as
Borrower


By: /s/ John Boulton
Name:     John Boulton
Title:     VP


FOX FACTORY, INC., as
Borrower


By: /s/ Zvi Glasman
Name:     Zvi Glasman
Title:     CFO




